DISSENTING OPINION
Donlon, Judge:
I do not concur with my esteemed colleagues. In my view, plaintiff has not borne its burden of proof so as to overcome the presumption of correctness that attaches to the collector’s liquidation.
Duty rate claimed on the basis that the classified merchandise is like, or similar to, other merchandise presents an issue of fact. This fact is to be established by competent proofs, unless it is conceded. What is the record before us?
The official papers were jointly put in evidence, and certain of these papers were specially marked. Plaintiff offered a Bureau letter, dated June 20, 1951, CIE 190/51 (plaintiff’s exhibit 1), in which the Bureau announced a ruling that is adverse to plaintiff’s claim. That is the plaintiff’s case.
Defendant presented the testimony of a single witness.
That is the extent of the record. There is nothing that proves similarity, and defendant does not concede it.
On this record, I hold the view that we may not take judicial notice of the likeness, or similarity, which the protest and plaintiff’s brief assert. Whether it could be proved, and what is the scope of the likeness, or similarity, which the negotiators intended, the record does not require us to decide.
The protest should be dismissed.